Ellison, J.
The defendant was indicted, tried, and eonvicted for obstructing a public road. The state’s case depended upon adverse user by the public for the necessary period of limitation. Witnesses for the state gave testimony that the road had been so used and was so recognized by them and the public. Some of them testified to having worked the road for the public. The defendant then, for the purpose of showing that they *328had not so recognized the road and that it had not been so recognized and used, on cross-examination asked if they had not signed a petition to establish a public road along the line here in contention. The testimony was disallowed, and, we think, erroneously. Clearly the right existed, especially on cross-examination. It may have had a direct tendency, if not to contradict, to at least explain, the statement of the witnesses in their direct examination. Futhermore, the tendency of such testimony was to show that the witnesses never regarded the line in controversy as a public road. Railroad Co. v. Woolard, 60 Mo. App. 631; State v. Pullen, 43 Mo. App. 620; State v. Patrick, 107 Mo. 147. So, for much the same reason, it -was error to exclude the offer to show the proceeding to establish a public road along the line in controversy.
If the fact be, as the record seems to show, that the land claimed to have been a public road by adverse user by the public for the requisite period of limitation, was owned by a married woman at the beginning of the adverse user and there has not been a period of continuous adverse user for ten years, when not owned by a married woman, the public could not acquire the road against the rights of such married woman. We decided this in a case presenting a similar question. State v. Bishop, 22 Mo. App. 435. See, also, McBeth v. Trabue, 69 Mo. 642; Johnson v. Duer, 115 Mo. 366.
The judgment will be reversed and the cause remanded.
All concur.